[Cite as Ohio Dept. of Taxation v. Gingrich, 2020-Ohio-3794.]

                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO DEPARTMENT OF                       :          APPEAL NO. C-190455
TAXATION,                                                    TRIAL NO. EX-1800254

        Plaintiff-Appellee,                       :

                                                  :             O P I N I O N.
  vs.

DIANE GINGRICH,                                   :

    Defendant-Appellant.                          :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: July 22, 2020




Meyer & Kerschner, Ltd., and Michael D. Stultz and Douglas A. Stephan, Special
Counsel for David A. Yost, Ohio Attorney General, for Plaintiff-Appellee,

Diane Gingrich, pro se.
                     OHIO FIRST DISTRICT COURT OF APPEALS



CROUSE, Judge.

       {¶1}    Defendant-appellant Diane Gingrich appeals the judgment of the trial

court ordering her to pay back taxes to the Ohio Department of Taxation (“state”).

She argues in two assignments of error that she was deprived of the benefit of 26

U.S.C. 83, 212, 1001, 1011, and 1012, and due process. For the reasons discussed

below, her appeal is moot, and therefore, it is dismissed.

                                Factual Background


       {¶2}   The state obtained two judgments against Gingrich for her failure to

pay income taxes in tax years 2012 and 2014.          The state moved to collect the

judgments by garnishing Gingrich’s wages.          Gingrich filed an objection and

requested a wage-garnishment hearing pursuant to R.C. 2716.06. The magistrate

overruled Gingrich’s objections to the garnishment. Gingrich filed an objection to

the magistrate’s decision. The trial court overruled Gingrich’s objection and adopted

the magistrate’s decision. Gingrich filed a timely appeal.

                                      Mootness

       {¶3}   The state argues that Gingirch’s appeal is moot because the judgments

against her have been satisified. The satisfaction of a judgment renders an appeal

from that judgment moot. Baird v. L.A.D. Holdings, LLC, 1st Dist. Hamilton Nos. C-

160265 and C-160409, 2017-Ohio-2953, ¶ 14, citing Blodgett v. Blodgett, 49 Ohio

St.3d 243, 245, 551 N.E.2d 1249 (1990). “If the appellant fails to obtain a stay of the

judgment, the nonappealing party has the right to attempt to satisfy its judgment,

even though the appeal is pending.” Baird at ¶ 15. If the judgment is satisfied, the

appeal must be dismissed because the issues presented for appeal have become

moot. Id.



                                              2
                      OHIO FIRST DISTRICT COURT OF APPEALS



     {¶4}     Obtaining satisfaction through garnishment proceedings is

     considered a “voluntary” payment. In order to avoid execution on the

     judgment, a stay of execution must be obtained and a supersedeas bond

     or its equivalent must be posted. In the event a judgment is satisfied

     through garnishment or attachment, any pending appeal is deemed moot

     and dismissal of the appeal is the appropriate remedy. * * * It is the

     appellant’s responsibility to ensure the stay is obtained in order to

     preserve appellate review.

(Citations omitted.) O’Donnell v. Northeast Ohio Neighborhood Health Servs., Inc.,

8th Dist. Cuyahoga No. 108541, 2020-Ohio-1609, ¶ 42, quoting Cleveland v. Spears,

8th Dist. Cuyahoga No. 107841, 2019-Ohio-3041, ¶ 8-9; see Treasurer of Cuyahoga

Cty., Ohio v. Robshir Properties, L.L.C., 8th Dist. Cuyahoga Nos. 107056 and

107289, 2019-Ohio-535, ¶ 36-37 (appellant’s appeal was moot where the trial court

entered judgment of forfeiture in favor of the treasurer of Cuyahoga County due to

appellant’s failure to pay real estate taxes and appellant failed to file motion to stay

execution of forfeiture of his property).

       {¶5}   Gingrich never obtained a stay of execution or posted a supersedeas

bond, so the state’s garnishment of her wages resumed once the trial court overruled

her objections. On September 19, 2019, the state filed satisfactions of judgments.

Gingrich’s appeal is moot because she did not request or obtain a stay of execution or

post a supersedeas bond, and the judgments have been satisfied. Thus, her appeal

must be dismissed.

                                                                     Appeal dismissed.




                                               3
                      OHIO FIRST DISTRICT COURT OF APPEALS



MOCK, P.J., and WINKLER, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                4